     2:21-cv-01455-RMG          Date Filed 05/03/21     Entry Number 1        Page 1 of 46




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT COURT OF WEST VIRGINIA
                            MARTINSBURG DIVISION
                                                                                   ELECTRONICALLY
JOHN PAUL LYNCH on behalf
                                                                                       FILED
of himself and “E.L.,” a minor, on their own                                         May 03 2021
and on behalf of all others                                                      U.S. DISTRICT COURT
similarly situated,                                                              Northern District of WV

                      Plaintiffs,
                                                                               3:21-CV-66 (Groh)
v.                                                          Civil Action No. ____________

3M COMPANY (F/K/A Minnesota Mining
and Manufacturing Co.), TYCO FIRE
PRODUCTS L.P., successor-in-interest to
THE ANSUL COMPANY, NATIONAL
FOAM, INC., BUCKEYE FIRE EQUIPMENT
CO., CHEMGUARD, E.I DUPONT DE NEMOURS
& CO., AND THE CHEMOURS CO., LLC,

                      Defendants.


                               CLASS ACTION COMPLAINT

       Plaintiffs, John Paul Lynch, individually and on behalf of and “E.L.,” a minor, on their

own behalf and on behalf of all others similarly situated, by and through their undersigned

counsel, Stephen G. Skinner and the Skinner Law Firm, and Anthony Majestro and Powell &

Majestro, hereby file this Class Action Complaint, against Defendants, THE 3M COMPANY

(f/k/a Minnesota Mining and Manufacturing, Co), TYCO FIRE PRODUCTS L.P., successor-in-

interest to THE ANSUL COMPANY; NATIONAL FOAM; BUCKEYE FIRE PROTECTION

CO.; CHEMGUARD; DUPONT; and CHEMOURS.




                                                1
      2:21-cv-01455-RMG            Date Filed 05/03/21        Entry Number 1         Page 2 of 46




                                           INTRODUCTION

        1.       Aqueous Film Forming Foam (“AFFF”) is a specialized substance designed to

extinguish petroleum-based fires. It has been used for decades and continues to be used by

military firefighters to put out fires and in training and response exercises in preparation for fires.

        2.       AFFF contains synthetic, toxic per- and polyfluoroalkyl substances collectively

known as “PFAS.”1 PFAS bind to proteins in the blood of animals and humans exposed to such

materials and not only remain and persist over long periods of time, but, due to their unique

chemical structure, accumulate and build up in the blood/body of the exposed individuals with

each additional exposure, no matter how small. PFAS can travel long distances, move through

soil, seep into groundwater, or be carried through air.

        3.       Defendants collectively designed, marketed, developed, manufactured,

distributed, released, trained users, produced instructional materials, sold and/or otherwise

handled and/or used AFFF with knowledge that it contained highly toxic and long lasting

PFASs, which would contaminate Plaintiffs' blood and/or body with PFAS, and the resultant

biopersistence and bioaccumulation of such PFAS in the blood and/or body of Plaintiff.

        4.      In May 2014, the City of Martinsburg conducted PFOS/PFOA sampling of its

water supply under the Unregulated Contaminant Monitoring Rule Phase 3 (“UCMR3”) and

detected PFOS in the Big Springs well at 74 parts per trillion (ppt). Another test in May 2016




1 “PFAS” includes but is not limited to perfluorooctanoic acid (“PFOA”) and perfluorooctane sulfonic acid
(“PFOS”) and related chemicals, including but not limited to those that degrade to PFOA and/or PFOS, and
including but not limited to C3-C-15 PFAS chemicals, such as perfluorohexanesulfonate (PFHxS),
perfluorononanoate (PFNA), perfluorobutanesulfonate (PFBS), perfluorohexanoate (PFHxA), perfluoroheptanoate
(PFHpA), perfluoroundecanoate (PFUnA), perfluorododecanoate (PFDoA), HFPA Dimer Acid (CAS # 13252 -13-
6/C3 Dimer Acid/P-08-508/FRD903/GX903/C3DA/GenX), and HFPA Dimer Acid Ammonium Salt (CAS#62037-
80-3/ammonium salt of C3 Dimer Acid/P-08- 509/FRD902/GX903/GenX)




                                                     2
      2:21-cv-01455-RMG          Date Filed 05/03/21       Entry Number 1        Page 3 of 46




showed PFOA at 114 ppt and PFOA at 20 ppt, above the current Environmental Protection

Agency Health Advisory of 70 ppt.

       5.      The Plaintiffs then conducted testing of their well water which indicated the

presence of PFAS in the water.

       6.       The testing showed that the Plaintiffs had been exposed to AFFF containing

PFAS through their drinking water and suffered personal injuries as a result.

       7.       This action is brought by Plaintiffs, John Paul Lynch individually and on behalf

of minor E.L., for injunctive, equitable, and declaratory relief for injuries arising from the

intentional, knowing, reckless and/or negligent acts and/or omissions of Defendants in

connection with contamination of the blood and/or body of Plaintiffs and all others similarly

situated with PFAS through the design, marketing, development, manufacture, distribution,

release, training, and sale of AFFF containing PFAS.


                                 JURISDICTION AND VENUE


       8.      Court has jurisdiction over the subject matter of this Complaint, pursuant to 28

U.S.C. §1332(a), as the parties are completely diverse in citizenship and the amount in

controversy exceeds $75,000.


       9.       Venue is proper in the United States District Court for the Northern District of

West Virginia pursuant to 28 U.S.C. § 1391 because it is the judicial district in which Plaintiffs

are residents and citizens, a substantial part of events or omissions giving rise to the claims

occurred, and Defendants conduct business within this district.




                                                  3
     2:21-cv-01455-RMG          Date Filed 05/03/21      Entry Number 1        Page 4 of 46




                                            PARTIES


       10.     Plaintiff John Paul Lynch and the minor “E.L.” are residents of Berkeley County,

West Virginia. Their house is approximately ¼ of a mile from the Air Base and uses well water

sourced from groundwater in Buzzard Run, a stream in close proximity to the Air Base. Lynch

brings this action individually and on behalf of minor “E.L.” for medical monitoring, personal

injuries, and property damage sustained as a result of exposure due to Defendants’ AFFF

containing PFAS.

       11.     Defendant, 3M Company, f/k/a Minnesota Mining and Manufacturing Company,

(“3M”), is a Delaware corporation and does business throughout the United States, including

conducting business in West Virginia. 3M has its principal place of business at 3M Center, St.

Paul, Minnesota 55133.

       12.     3M designed, marketed, developed, manufactured, distributed released, trained

users, produced instructional materials, sold and/or otherwise handled and/or used AFFF

containing PFAS that are used in firefighting training and response exercises which are the

subject of this Complaint, including in West Virginia, in such a way as to result in the

contamination of Plaintiffs' blood and/or body with PFAS, and the biopersistence and

bioaccumulation of such PFAS in their blood and/or body.

       13.     Defendant Tyco Fire Products, L.P., successor in interest to The Ansul Company

(“Tyco”), is a Delaware corporation and does business throughout the United States, including

conducting business in West Virginia. Tyco has its principal place of business at One Stanton

Street, Marinette, Wisconsin 54143. Tyco manufactured and currently manufactures the Ansul

brand of products, including Ansul brand AFFF containing PFAS.




                                                 4
     2:21-cv-01455-RMG          Date Filed 05/03/21      Entry Number 1        Page 5 of 46




       14.     Tyco is the successor in interest to the corporation formerly known as The Ansul

Company (“Ansul”). At all times relevant, Tyco/Ansul designed, marketed, developed,

manufactured, distributed released, trained users, produced instructional materials, sold and/or

otherwise handled and/or used AFFF containing PFAS that are used in firefighting training and

response exercises which are the subject of this Complaint, including in West Virginia, in such a

way as to result in the contamination of Plaintiffs' blood and/or body with PFAS, and the

biopersistence and bioaccumulation of such PFAS in their blood and/or body.

       15.     Defendant Buckeye Fire Equipment Company (“Buckeye”) is a North Carolina

corporation and does business throughout the United States, including conducting business in

West Virginia. Buckeye has its principal place of business at 110 Kings Road, Mountain, North

Carolina 28086.

       16.     Buckeye designed, marketed, developed, manufactured, distributed released,

trained users, produced instructional materials, sold and/or otherwise handled and/or used AFFF

containing PFAS that are used in firefighting training and response exercises which are the

subject of this Complaint, including in West Virginia, in such a way as to result in the

contamination of Plaintiffs' blood and/or body with PFAS, and the biopersistence and

bioaccumulation of such PFAS in their blood and/or body.

       17.     Defendant Chemguard is a Wisconsin corporation and does business throughout

the United States, including conducting business in West Virginia. Chemguard has its principal

place of business at One Stanton Street, Marinette, Wisconsin 54143.

       18.     Chemguard designed, marketed, developed, manufactured, distributed released,

trained users, produced instructional materials, sold and/or otherwise handled and/or used AFFF

containing PFAS that are used in firefighting training and response exercises which are the




                                                 5
      2:21-cv-01455-RMG         Date Filed 05/03/21       Entry Number 1       Page 6 of 46




subject of this Complaint, including in West Virginia, in such a way as to result in the

contamination of Plaintiffs' blood and/or body with PFAS, and the biopersistence and

bioaccumulation of such PFAS in their blood and/or body.

       19.     Defendant National Foam, Inc. (“National Foam”) is a Delaware corporation and

does business throughout the United States, including conducting business in West Virginia.

National Foam has its principal place of business at 350 East Union Street, West Chester,

Pennsylvania 19382.

       20.      National Foam designed, marketed, developed, manufactured, distributed

released, trained users, produced instructional materials, sold and/or otherwise handled and/or

used AFFF containing PFAS that are used in firefighting training and response exercises which

are the subject of this Complaint, including in West Virginia, in such a way as to result in the

contamination of Plaintiffs' blood and/or body with PFAS, and the biopersistence and

bioaccumulation of such PFAS in their blood and/or body.

       21.     Defendant, E. I. du Pont de Nemours & Co. (“DuPont”), is a Delaware

corporation and does business throughout the United States, including conducting business in

West Virginia. DuPont has its principal place of business at 1007 Market Street, Wilmington,

Delaware 19898.

       22.      DuPont designed, marketed, developed, manufactured, distributed, released,

trained users, produced instructional materials, sold, and/or otherwise handled and/or used AFFF

containing PFAS that are the subject of this Complaint, including in West Virginia, in such a

way as to result in the contamination of Plaintiffs' and/or body with PFAS, and the

biopersistence and bioaccumulation of such PFAS in their blood and/or body.




                                                 6
      2:21-cv-01455-RMG         Date Filed 05/03/21       Entry Number 1       Page 7 of 46




       23.      Defendant, The Chemours Company, L.L.C. (“Chemours”), is a Delaware

corporation and does business throughout the United States, including conducting business in

West Virginia. Chemours has its principal place of business 1007 Market Street, Wilmington,

Delaware 19898.

       24.      Chemours designed, marketed, developed, manufactured, distributed, released,

trained users, produced instructional materials, sold, and/or otherwise handled and/or used AFFF

containing PFAS that are the subject of this Complaint, in such a way as to result in the

contamination of Plaintiffs' blood and/or body with PFAS, and the biopersistence and

bioaccumulation of such PFAS in their blood and/or body.

       25.      When reference is made in this Complaint to any act or omission of any of the

Defendants, it shall be deemed that the officers, directors, agents, employees, or representatives

of the Defendants committed or authorized such act or omission or failed to adequately supervise

or properly control or direct their employees while engaged in the management, direction,

operation, or control of the affairs of Defendants, and did so while acting within the scope of

their duties, employment or agency.

       26.      The term “Defendant” or “Defendants” refers to all Defendants named herein

jointly and severally.


                           GENERAL FACTUAL ALLEGATIONS


       27.     AFFF is a mixture of chemicals, including PFAS, used to put out petroleum-

based fuel and other flammable liquid fires. AFFF lowers surface tension of the fuel, which

starves a fire of its oxygen supply. While the fluorinated compounds in AFFF work well to

extinguish fires, they are not biodegradable. These toxic chemicals accumulate and contaminate

the bodies of animals and humans who come in contact with or consume them.


                                                 7
      2:21-cv-01455-RMG          Date Filed 05/03/21      Entry Number 1        Page 8 of 46




       28.      Defendants designed, marketed, developed, manufactured, distributed, released,

trained users, produced instructional materials, sold, and/or otherwise handled AFFF containing

toxic PFAS that were used at hundreds of military bases around the country, including the Air

National Guard Base in Martinsburg, West Virginia.

       29.      Defendants have each designed, marketed, developed, distributed, sold,

manufactured, released, trained users on, produced instructional materials for, and/or otherwise

handled and/or used AFFF containing PFAS, including in West Virginia, in such a way as to

cause the contamination of Plaintiffs' blood and/or body with PFAS, and the resultant

biopersistence and bioaccumulation of such PFAS in the blood and/or body of Plaintiff.

       30.      Prior to commercial development and large-scale manufacture and use of AFFF

containing PFAS, no such PFAS had been found, detected, or were present in human blood.

       31.      By at least the end of the 1960s, animal toxicity testing performed by Defendants

manufacturing and/or using PFAS indicated that exposure to such materials, including at least

PFOA, resulted in various adverse health effects among multiple species of laboratory animals,

including toxic effects to the liver, testes, adrenals, and other organs and bodily systems.

       32.      By at least the end of the 1960s, additional research and testing performed by

Defendants manufacturing and/or using PFAS indicated that such materials, including at least

PFOA, because of their unique chemical structure, were resistant to environmental degradation

and would persist in the environment essentially unaltered if allowed to enter the environment.

       33.      By at least the end of the 1970s, additional research and testing performed by

Defendants manufacturing and/or using PFAS indicated that one or more such materials,

including at least PFOA and PFOS, because of their unique chemical structure, would bind to

proteins in the blood of animals and humans exposed to such materials where such materials




                                                  8
      2:21-cv-01455-RMG          Date Filed 05/03/21       Entry Number 1        Page 9 of 46




would not only remain and persist over long periods of time but would accumulate and build up

in the blood/body of the exposed individuals with each additional exposure, no matter how small.

        34.     Defendants manufacturing and/or using AFFF containing PFAS released such

PFAS into the environment during, as a result of, or in connection with their manufacturing and

other commercial operations, including into the air, surface waters, ground water, soils, landfills,

and/or through their involvement and/or participation in the creation of consumer or other

commercial products and materials and related training and response and instructional materials

and activities, including in West Virginia, that Defendants knew, foresaw, and/or reasonably

should have known and/or foreseen would expose Plaintiffs to such PFAS.

        35.     By at least the end of the 1970s, Defendants manufacturing and/or using PFAS,

including at least DuPont and 3M, were aware that PFAS, including at least PFOA and PFOS,

had been detected not only in the blood of workers at PFAS manufacturing facilities, but in the

blood of the general population of the United States in people not known to be working at or

living near PFAS manufacturing and/or use facilities, indicating to such Defendants that

continued manufacture and use of such PFAS materials would inevitably result in continued and

increased levels of PFAS getting into the environment and into human blood across the United

States, even in areas nowhere near or associated with specific PFAS manufacturing or use

facilities.

        36.     By at least the end of the 1980s, additional research and testing performed by

Defendants manufacturing and/or using PFAS indicated that at least one such PFAS, PFOA, had

caused Leydig cell (testicular) tumors in a chronic cancer study in rats, resulting in at least one

such Defendant, DuPont, classifying such PFAS internally as a confirmed animal carcinogen and

possible human carcinogen.




                                                  9
     2:21-cv-01455-RMG          Date Filed 05/03/21      Entry Number 1       Page 10 of 46




       37.      It was understood by Defendants by at least the end of the 1980s that a chemical

that caused cancer in animal studies must be presumed to present a cancer risk to humans, unless

the precise mechanism of action by which the tumors were caused was known and it was known

that such mechanism of action would not be operative and/or occur in humans.

       38.      By at least the end of the 1980s, scientists had not determined the precise

mechanism of action by which any PFAS caused tumors and thus prevailing scientific principles

of carcinogenesis classification mandated that Defendants presume any such PFAS material that

caused tumors in animal studies could present a potential cancer risk to exposed humans.

       39.      By at least the end of the 1980s, additional research and testing performed by

Defendants manufacturing and/or using PFAS, including at least DuPont, indicated that elevated

incidence of certain cancers and other adverse health effects, including elevated liver enzymes

and birth defects, had been observed among workers exposed to such materials, including at least

PFOA, but such data was not published, provided to governmental entities as required by law, or

otherwise publicly disclosed at the time.

       40.      By at least the end of the 1980s, Defendants, including at least 3M and DuPont,

understood that, not only did these PFAS, including at least PFOA and PFOS, get into and

persist and accumulate in human blood and in the human body, but that once in the human body

and blood, particularly the longer-chain PFAS, such as PFOS and PFOA, had a long half-life,

meaning that they would take a very long time (years) before even half of the material would

start to be eliminated (assuming no further exposures), which allowed increasing levels of the

chemicals to build up and accumulate in the blood and/or body of exposed individuals over time,

particularly if any level of exposures continued.




                                                10
     2:21-cv-01455-RMG          Date Filed 05/03/21     Entry Number 1        Page 11 of 46




       41.      By at least the end of the 1990s, additional research and testing performed by

Defendants manufacturing and/or using PFAS, including at least 3M and DuPont, indicated that

at least one such PFAS, PFOA, had caused a triad of tumors (Leydig cell (testicular), liver, and

pancreatic) in a second chronic cancer study in rats.

       42.      By at least the end of the 1990s, the precise mechanism(s) of action by which any

PFAS caused each of the tumors found in animal studies had still not been identified, mandating

that Defendants continue to presume that any such PFAS that caused such tumors in animal

studies could present a potential cancer risk to exposed humans.

       43.      By at least 2010, additional research and testing performed by Defendants

manufacturing and/or using PFAS, including at least 3M and DuPont, revealed multiple potential

adverse health impacts among workers exposed to such PFAS, including at least PFOA, such as

increased cancer incidence, hormone changes, lipid changes, and thyroid and liver impacts,

which such Defendants’ own scientists, lawyers, and advisors recommended be studied further to

assess the extent to which PFAS exposures were causing those effects.

       44.      When the United States Environmental Protection Agency (“USEPA”) and other

state and local public health agencies and officials first began learning of PFAS exposures in the

United States and potential associated adverse health effects, Defendants repeatedly assured and

represented to such entities and the public that such exposures presented no risk of harm and

were of no legal, toxicological, or medical significance of any kind.

       45.      After USEPA and other entities began asking Defendants to stop manufacturing

and/or using certain PFAS, Defendants began manufacturing and/or using and/or began making

and/or using more of certain other and/or “new” PFAS, including PFAS materials with six or

fewer carbons, such as GenX (collectively “Short-Chain PFAS”).




                                                11
     2:21-cv-01455-RMG          Date Filed 05/03/21       Entry Number 1       Page 12 of 46




       46.      Defendants manufacturing and/or using Short-Chain PFAS, including at least

DuPont and 3M, are aware that one or more such Short-Chain PFAS materials have also been

found in human blood.

       47.      By at least the mid-2010s, Defendants, including at least DuPont and Chemours,

were aware that at least one Short-Chain PFAS had been found to cause the same triad of tumors

(Leydig (testicular), liver, and pancreatic) in a chronic rat cancer study as had been found in a

chronic rat cancer study with a non-Short-Chain PFAS.

       48.      As of today’s date, the precise mechanism(s) of action by which any PFAS

causes each of the tumors found in animal studies has not yet been identified, mandating that

Defendants presume that any such PFAS that caused such tumors in animal studies be presumed

to present a potential cancer risk to exposed humans.

       49.      Research and testing performed by and/or on behalf of Defendants making and/or

using Short-Chain PFAS indicates that such Short-Chain PFAS materials present the same,

similar, and/or additional risks to human health as had been found in research on other PFAS

materials, including cancer risk.

       50.      Nevertheless, Defendants repeatedly assured and represented to governmental

entities and the public (and continue to do so) that the presence of PFAS, including these Short-

Chain PFAS, in human blood at the levels found within the United States presents no risk of

harm and is of no legal, toxicological, or medical significance of any kind.

       51.      As of today’s date, Defendants, through their membership in the FluoroCouncil,

represent to the public through the FluoroCouncil website that: “The newer, short-chain

chemistries currently in use are well studied [and] ... [t]he science supports the conclusion that




                                                 12
     2:21-cv-01455-RMG          Date Filed 05/03/21       Entry Number 1        Page 13 of 46




the newer FluoroTechnology is not expected to present a significant risk to humans and the

environment.”

       52.      At all relevant times, Defendants, individually and/or collectively, have had the

resources and ability but have intentionally, purposefully, recklessly, and/or negligently chosen

not to fund or sponsor any study, investigation, testing, and/or other research of any kind of the

nature Defendants claim is necessary to confirm and/or prove that the presence of any one and/or

combination of PFAS in human blood causes any disease and/or adverse health impact of any

kind in humans, presents any risk of harm to humans, and/or is of any legal, toxicological, or

medical significance to humans, according to standards Defendants deem acceptable.

       53.      Even after an independent science panel, known as the “C8 Science Panel,”

publicly announced in the 2010s that human exposure to 0.05 parts per billion or more of one

PFAS, PFOA, in drinking water for one year or more had “probable links” with certain human

diseases, including kidney cancer, testicular cancer, ulcerative colitis, thyroid disease,

preeclampsia, and medically-diagnosed high cholesterol, Defendants repeatedly assured and

represented to governmental entities, their customers, and the public (and continue to do so) that

the presence of PFAS in human blood at the levels found within the United States presents no

risk of harm and is of no legal, toxicological, or medical significance of any kind, and have

represented to and assured such governmental entities, their customers, and the public (and

continue to do so) that the work of the independent C8 Science Panel was inadequate to satisfy

the standards of Defendants to prove such adverse effects upon and/or any risk to humans with

respect to PFAS in human blood.

       54.      At all relevant times, Defendants shared and/or should have shared among

themselves all relevant information relating to the presence, biopersistence, and bioaccumulation




                                                 13
     2:21-cv-01455-RMG           Date Filed 05/03/21       Entry Number 1        Page 14 of 46




of PFAS in human blood and associated toxicological, epidemiological, and/or other adverse

effects and/or risks.

        55.     As of the present date, blood serum testing and analysis by Defendants,

independent scientific researchers, and/or government entities has confirmed that PFAS

materials are clinically demonstrably present in approximately 99% of the current population of

the United States.

        56.     There is no naturally-occurring “background,” normal, and/or acceptable level or

rate of any PFAS in human blood, as all PFAS detected and/or present in human blood is present

and/or detectable in such blood as a direct and proximate result of the acts and/or omissions of

Defendants.

        57.     Data exists to indicate that the presence, accumulation, toxic invasion, and/or

persistence of PFAS in human blood, including that of Plaintiff, is injurious and physically

harmful and results in unwanted, unconsented-to, and deleterious alterations, changes, and/or

other presently-existing physical injury and/or adverse impacts to the blood and/or body of

Plaintiff, including but not limited to subcellular injuries, including but not limited to

biopersistence and bioaccumulation within the body.

        58.     At all relevant times, Defendants, through their acts and/or omissions, controlled,

minimized, trivialized, manipulated, and/or otherwise influenced the information that was

published in peer-review journals, released by any governmental entity, and/or otherwise made

available to the public relating to PFAS in human blood and any alleged adverse impacts and/or

risks associated therewith, effectively preventing Plaintiffs from discovering the existence and

extent of any injuries/harm as alleged herein.




                                                  14
     2:21-cv-01455-RMG          Date Filed 05/03/21       Entry Number 1        Page 15 of 46




       59.      At all relevant times, Defendants, through their acts and/or omissions, took steps

to attack, challenge, discredit, and/or otherwise undermine any scientific studies, findings,

statements, and/or other information that proposed, alleged, suggested, or even implied any

potential adverse health effects or risks and/or any other fact of any legal, toxicological, or

medical significance associated with the presence of PFAS in human blood.

       60.      At all relevant times, Defendants, through their acts and/or omissions, concealed

and/or withheld information from their customers, governmental entities, and the public that

would have properly and fully alerted Plaintiffs to the legal, toxicological, medical, or other

significance and/or risk from having any PFAS material in their blood.

       61.      At all relevant times, Defendants encouraged the continued and even further

increased use and release into the environment of PFAS, including into West Virginia, by their

customers and others, including but not limited to through manufacture, use, and release, of

AFFF containing PFAS and/or emergency responder protection gear or equipment coated with

materials made with or containing PFAS, and tried to encourage and foster the increased and

further use of PFAS, including in West Virginia, in connection with as many products/uses/and

applications as possible, despite knowledge of the toxicity, persistence, and bioaccumulation

concerns associated with such activities.

       62.      Once governmental entities and regulators began learning of the potential

toxicity, persistence, and bioaccumulation concerns associated with PFAS, Defendants cited to

the pervasive use of such PFAS throughout numerous sectors of the American economy (which

they had intentionally and purposefully encouraged and created) and the widespread presence of

PFAS in blood of Americans (which they also had negligently, recklessly, and/or intentionally




                                                 15
     2:21-cv-01455-RMG          Date Filed 05/03/21       Entry Number 1        Page 16 of 46




caused) as an excuse and/or reason not to restrict or regulate PFAS, essentially arguing that the

issues associated with PFAS had become “too big to regulate.”

       63.      To this day, Defendants deny that the presence of any PFAS in human blood, at

any level, is an injury or presents any harm or risk of harm of any kind, or is otherwise of any

legal, toxicological, or medical significance.

       64.      To this day, Defendants deny that any scientific study, research, testing, or other

work of any kind has been performed that is sufficient to suggest to the public that the presence

of any PFAS material in human blood, at any level, is of any legal, toxicological, medical, or

other significance.

       65.      Defendants, to this day, affirmatively assert and represent to governmental

entities, their customers, and the public that there is no evidence that any of the PFAS found in

human blood across the United States causes any health impacts or is sufficient to generate an

increased risk of future disease sufficient to warrant diagnostic medical testing, often referring to

existing studies or data as including too few participants or too few cases or incidents of disease

to draw any scientifically credible or statistically significant conclusions.

       66.      Defendants, to this day, use and rely upon what they claim is this same “lack of

definitive evidence of causation” as between any PFAS and any adverse human health effect to

oppose and try to discourage regulatory and/or legislative efforts to limit, restrict, and/or address

PFAS impacts to the environment or human health, and to oppose, reject, and deny claims that

PFAS has caused any injury or increased the risk of any adverse human health effects.

       67.      Yet, to this day, Defendants knowingly, willfully, purposefully, intentionally,

recklessly, and/or negligently refuse to fund or conduct any scientific study, research, testing,

and/or other work of any kind that is extensive or comprehensive enough, according to




                                                  16
     2:21-cv-01455-RMG          Date Filed 05/03/21       Entry Number 1        Page 17 of 46




Defendants, to generate results that Defendants will accept (outside the context of an existing

written settlement agreement such as DuPont entered with respect to certain PFOA exposures,

which created the C8 Science Panel) as sufficient to confirm a causal connection between any

single or combination of PFAS in human blood and any injury, human disease, adverse human

health impact, and/or a risk sufficient to warrant any personal injury compensation or future

diagnostic medical testing, including medical monitoring.

        68.     Defendants were and/or should have been aware, knew and/or should have

known, and/or foresaw or should have foreseen that their marketing, development, manufacture,

distribution, release, training and response of users, production of instructional materials, sale

and/or other handling and/or use of AFFF containing PFAS, including in West Virginia, would

result in the contamination of the blood and/or body of Plaintiffs with PFAS, and the

biopersistence and bioaccumulation of such PFAS in their blood and/or body.

        69.     Defendants were and /or should have been aware, or knew and/or should have

known, and/or foresaw or should have foreseen that allowing PFAS to contaminate the blood

and/or body of Plaintiffs would cause injury, irreparable harm, and/or unacceptable risk of such

injury and/or irreparable harm to Plaintiffs.

        70.     Defendants did not seek or obtain permission or consent from Plaintiffs before

engaging in such acts and/or omissions that caused, allowed, and/or otherwise resulted in

Plaintiffs' exposure to AFFF and the contamination of Plaintiffs' blood and/or body with PFAS

materials, and resulting biopersistence and bioaccumulation of such PFAS in their blood and/or

body.




                                                 17
     2:21-cv-01455-RMG          Date Filed 05/03/21      Entry Number 1       Page 18 of 46




                       Contamination in Berkeley County, West Virginia


       71.       For decades, the United States Air Force and Air National Guard has stored and

used AFFF containing PFAS in firefighter training and response exercises at the 167th Air Wing

at Shepherd Field Air National Guard Base (“167th AW”) in Martinsburg, West Virginia. The

AFFF containing PFAS, which was designed, manufactured, marketed, distributed and/or sold

by Defendants, was expected to, and did, reach the Shepherd Field Air National Guard Base in

Martinsburg, West Virginia, without substantial change in the condition in which it was sold to

the Air Force.

       72.       The descriptive labels and data sheets for the AFFF containing PFAS utilized at

the 167th AW Base in Martinsburg, West Virginia, did not reasonably or adequately describe the

hazards of AFFF containing PFAS. Defendants knew or should have known of these hazards

when the product was distributed. Defendants manufactured, designed, marketed, distributed,

and/or sold the AFFF knowing that the PFAS contained in the AFFF presented an unreasonable

risk to human health and are inherently dangerous.

       73.       Plaintiffs’ home is near Buzzard’s Run (which is shown on the map below) and

Shepherd Air National Guard Base, which is at the Eastern Regional Airport in Martinsburg,

West Virginia.

       74.       This site has been linked to the contamination of surface and groundwater with

PFOA, PFOS, and other perfluorinated chemicals (“PFCs”). On the base itself, ten (10) “Areas

of Concern” were identified by military and state officials as being the most likely sources of

contamination. Buzzard Run was one such area.




                                                18
     2:21-cv-01455-RMG          Date Filed 05/03/21      Entry Number 1        Page 19 of 46




       75.     PFOA has been detected in levels exceeding the current EPA Health Advisory

Limit of 70 parts per trillion (ppt) in the City of Martinsburg and aquifer that provides water to

communities through both municipal water systems and private wells.

       76.      Monitoring conducted in 2014 by the City of Martinsburg, pursuant to EPA’s

Unregulated Contaminant Monitoring Rule, revealed detections of PFOS in the filtration plant’s

Big Springs Deep Well, but at levels below the then current EPA recommended thresholds.

When EPA updated the PFOS/PFOA thresholds in May 2016, these prior detections became

problematic and the West Virginia Bureau for Public Health advised the deep well’s use be

discontinued. The West Virginia Department of Environmental Protection’s Division of Water

and Waste Management (“DWWM”) then began investigating the source of PFOS

contamination in Martinsburg’s deep well.

       77.      DWWM geologists and hydrologists researched available geologic publications

and spoke with US Geological Survey staff who had actively studied the areas groundwater

hydrology.

       78.      On June 1 and 2, 2016, DWWM staff mobilized and sampled water from 9 wells,

1 spring, and 6 stream locations. Samples were analyzed by Eurofins-Lancaster Laboratories in

Lancaster, PA. The lab is certified by the WVDEP Laboratory Certification Program for

Perfluorinated Compounds Analysis.

       79.      The sampling strategy was to sample both wells and streams in the perimeter

surrounding the Big Springs Well, looking for hotspots, keeping in mind four possible sources of

PFOS contamination. The four possible sources identified during the investigation were a large

tire fire near Inwood, WV, a truck wreck and fire near I-81, the historic textile industry in

Martinsburg, and the 167th Air Guard facility.




                                                 19
     2:21-cv-01455-RMG        Date Filed 05/03/21     Entry Number 1       Page 20 of 46




       80.     Sampling results are shown on the figure below, in general terms PFOS/PFOA

was found at the highest concentrations in Cold Springs Run (6 and 7), Evans Run (8) and the

Big Springs Well (2).




       81.     As the above figure shows, “Buzzard Run @ Airport Rd Grab” (4) was found to

have, at that point in time, a combined 26 ng/L of PFOA and PFOS flowing through it.


       82.     While sampling was being conducted, DWWM staff also met with 167th Air

Guard Base personnel. Base personnel provided a report titled Perfluorinated Compounds

Preliminary Assessment, Site Visit Report, December 2015 which detailed historic use of PFOS

at the 167th Base.


                                              20
     2:21-cv-01455-RMG          Date Filed 05/03/21       Entry Number 1        Page 21 of 46




       83.     Importantly, two areas of the report stood out. One was a former fire training pit

on the Base which had been previously remediated for traditional organic compounds. The

second was at Hangar 119, Hangar 128, and Hangar 110 where both spills of Aqueous Film

Forming Foams (AFFF) and periodic fire suppression system testings reportedly occurred.

Hangars discharged through an oil-water separator into Cold Springs Run. Given the high

solubility of the PFOS and PFOA family of compounds, little if any treatment would be expected

from the oil-water separator prior to its discharge into Cold Springs Run.

       84.     Specific to the fire training pit, the report stated on pages 3 and 4:




       85.     Specific to Hangars 119, 128, and 110 the report stated:




                                                 21
2:21-cv-01455-RMG   Date Filed 05/03/21   Entry Number 1   Page 22 of 46




                                  22
     2:21-cv-01455-RMG        Date Filed 05/03/21     Entry Number 1      Page 23 of 46




       86.    DWWM executed a surface and groundwater sampling strategy designed to

encircle the Big Springs Deep Well, using approved analytic methods, and with favorable


                                              23
     2:21-cv-01455-RMG          Date Filed 05/03/21      Entry Number 1        Page 24 of 46




equipment rinse and trip sample blanks. Combining these analyses with available geologic

information and information on PFOS usage in the area, the 167th Base is believed to be the

largest and most probable source of the PFOS contamination in Martinsburg’s Big Springs Deep

Well, according to DWWM, and by extension, the source of PFOA and PFOS contamination in

Buzzard Run.


       87.     Plaintiff John Paul Lynch has lived in his home on Airport Road since October

1998, and raised his children there, one of whom is minor Plaintiff “E.L.” Plaintiff sourced his

home water from a private well, which draws from the groundwater and Buzzard Run. A blood

test revealed that he has PFCs in his blood system.


       88.     In December 2019, Plaintiffs’ well water was tested. The test indicated the

presence of PFAS in their drinking water.


       89.     The source of the contamination of his property was the AFFF used at Shepherd

Field near his home which contaminated the groundwater and the water in Plaintiffs’ well.

                                    CLASS ALLEGATIONS

       90.     The Plaintiffs, for themselves and on behalf of a Class of similarly-situated

individuals, bring this action seeking to recover damages for injuries to their property, person,

and for medical monitoring resulting from their use of PFOS- and PFOA- containing AFFF

products and/or from exposure to groundwater, surface water, and affected areas contaminated

with PFOS and/or PFOA at the 167th Air Wing Shepherd Air National Guard Base from AFFF

products that were manufactured, designed, sold, supplied and/or distributed by each of the

above-named Defendants.




                                                 24
     2:21-cv-01455-RMG          Date Filed 05/03/21      Entry Number 1        Page 25 of 46




       91.     Plaintiffs and members of the proposed Class are residents of Berkeley County,

West Virginia who live or own property in a “Zone of Contamination” and have been damaged

through the contamination of their private drinking water supplies with PFAS, and other

chemicals contained in the AFFF. and/or the diminution of their property values due to the

widespread contamination of properties with PFAS.

       92.     The Zone of Contamination is those areas in a 1-mile radius of Shepherd Field

and a 1-mile radius of each of the wells that indicated the presence of PFAS as shown in

paragraphs 80 above. The boundaries of the Zone of Contamination as the extent of the PFAS

contamination may expand beyond or modified and require amendment or modification.

       93.     Plaintiffs propose three classes and seek to certify and maintain this action as a

class action under Rules 23(a); (b)(1) and/or (b)(2); and (b)(3) of the Federal Rules of Civil

Procedure, subject to amendment and additional discovery. The proposed classes sub-classes,

and the Plaintiffs who seek to represent those classes, are as follows:

       a.      Injury Class: All natural persons who sustained bioaccumulation of PFOS and/or

PFOA in their bodies and who have suffered personal injury as a result of their exposure to the

PFOS- and/or PFOA- contaminated water from private wells and surrounding groundwater.


       b.      Medical Monitoring Class: All natural persons who sustained bioaccumulation

of PFOS and/or PFOA in their bodies and were exposed to PFOS- and/or PFOA- contaminated

water from private wells and surrounding groundwater.


       c.      Property Damage Class: All natural persons who own or occupy real property in

Berkeley County whose property has been contaminated with PFAS. This class can be readily

ascertained by county property records.




                                                 25
      2:21-cv-01455-RMG         Date Filed 05/03/21       Entry Number 1       Page 26 of 46




        94.    Excluded from the Classes are:

        a.     Defendants, their officers, directors, management, legal representatives,

employees, assigns, heirs, successors, and wholly owned or partly owned subsidiaries and

affiliates;

        b.     Any judges or justices involved in this action and any members of their

immediate families;

        c.     Any Class counsel or their immediate family members; and

        d.     All governmental entities.

        95.    Plaintiffs reserve the right to amend the Class and Sub-Class definition if

discovery and further investigation reveal that any Class should be expanded, divided into

additional sub- classes, or modified in any other way.

                                Numerosity and Ascertainability


        96.    This action meets the numerosity requirement of Fed. R. Civ. P. 23(a)(1) because

the number of impacted individuals, upon information and belief, has reached the thousands

making individual joinder of class members’ respective claims impracticable. While the exact

number of Class members is not yet known, a precise number of property owners can be

ascertained from local property records and through other appropriate discovery.

        97.     The resolution of the claims of the Class members in a single action will provide

substantial benefits to all parties and the Court. It is expected that the Class members will

number in the hundreds.

        98.     Finally, Class members can be notified of the pendency of this action by Court-

approved notice methods.




                                                 26
     2:21-cv-01455-RMG           Date Filed 05/03/21        Entry Number 1        Page 27 of 46




                                               Typicality


        99.     Pursuant to Fed. R. Civ. P. 23(a)(3), Plaintiffs’ claims are typical of the claims of

Class members and arise from the same course of conduct by Defendants. Plaintiffs’ persons,

like all Class members, have been damaged by Defendants’ misconduct in that they have

incurred damages and losses related to their use and/or consumption, inhalation, or dermal

absorption of PFOS and/or PFOA from the Defendants’ AFFF products and/or exposure to the

PFOS- and PFOA-contaminated water from the 167th Air Wing Shepherd Field Air National

Guard Base.

        100.    Furthermore, the factual bases of Defendants’ actions and misconduct are

common to all Class members and represent a common thread of misconduct resulting in

common injury to all Class members. The relief Plaintiffs seek is typical of the relief sought for

absent Class members.


                                    Adequacy of Representation


        101.    Plaintiffs will serve as fair and adequate class representatives as their interests, as

well as the interests of their counsel, do not conflict with the interest of other members of the

Class they seek to represent.

        102.    Further, Plaintiffs have retained counsel competent and well experienced in class

action litigation, mass tort litigation, and environmental tort litigation.

        103.    Plaintiffs and their counsel are committed to vigorously prosecuting this action on

behalf of the Class and have the financial resources to do so. Neither the Plaintiffs nor their

counsel have interests adverse to the Class.




                                                  27
     2:21-cv-01455-RMG          Date Filed 05/03/21     Entry Number 1       Page 28 of 46




                                Predominance of Common Issues


       104.    There are numerous questions of law and fact common to Plaintiffs and Class

members that predominate over any question affecting only individual Class members, making it

appropriate to bring this action under Rule 23(b)(3). The answers to these common questions

will advance resolution of the litigation as to all Class members. These common legal and factual

issues include the following:

           a. Whether Defendants engaged in the conduct alleged herein;

           b. Whether Defendants knew or should have known that exposure to PFOS and

               PFOA could increase health risks;

           c. Whether Defendants knew or should have known that their manufacture of AFFF

               containing PFOS and PFOA was unreasonably dangerous;

           d. Whether Defendants knew or should have known that their AFFF contained

               persistent, stable and mobile chemicals that were likely to contaminate

               groundwater water supplies;

           e. Whether Defendants failed to sufficiently warn users of the potential for harm that

               resulted from use of their products;

           f. Whether Defendants became aware of health and environmental harm caused by

               PFOS and PFOA in their AFFF products and failed to warn users and Plaintiffs

               and the Class of same;

           g. The extent to which Defendants knew about the PFOS and PFOA contamination

               in the water at the 167th Air Wing Shepherd Field Air National Guard Base;

           h. Whether the Defendants owed a duty to the Plaintiffs and the Class to refrain from

               the actions that caused the contamination of the water with PFOS and PFOA;



                                                28
     2:21-cv-01455-RMG           Date Filed 05/03/21       Entry Number 1        Page 29 of 46




           i. Whether Defendants made unlawful and misleading representations or material

                omissions with respect to the health impacts of PFOS and PFOA;

           j. For the Medical Monitoring Classes, whether the risk of any health issue or bodily

                injury of Plaintiffs and the Class are attributable to exposure of PFOS and PFOA

                in the Defendants’ AFFF products and/or to exposure to the PFOS- and PFOA-

                contaminated water in the City of Martinsburg; and

           k. Whether Plaintiffs and Class members are entitled to damages and other monetary

                relief and other equitable relief, including but not limited to punitive damages,

                and if so, in what amount.


                                             Superiority


       105.     The class action mechanism is superior to any other available means of the fair

and efficient adjudication of this case. Further, no unusual difficulties are likely to be

encountered in the management of this class action. Given that a great number of individuals

have been impacted by the Defendants’ conduct, it is impracticable for Plaintiffs and the Class to

individually litigate their respective claims individually due to the risk of producing inconsistent

or contradictory judgments, generating increased delays and expense, and wasting judicial

resources. No unusual difficulties are likely to be encountered in the management of this class

action. Therefore, the class action mechanism minimizes prospective management challenges

and provides the efficiency of a single adjudication under the comprehensive oversight of a

single court.




                                                  29
     2:21-cv-01455-RMG          Date Filed 05/03/21       Entry Number 1         Page 30 of 46




                                      CAUSES OF ACTION

                                             COUNT I
                                             Negligence

       106.    Plaintiffs hereby incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint as if restated in full herein.

       107.    Defendants had a duty to exercise reasonable care in their design, engineering,

manufacture, development, fabrication, testing, release, training and response of users,

production of informational materials, handling, selling, use, and/or distribution of the inherently

dangerous AFFF containing PFAS, including a duty of care to ensure that PFAS did not

infiltrate, persist in, and accumulate in the blood and/or body of Plaintiffs.

       108.    Defendants owed a duty of care towards Plaintiffs that was commensurate with

the inherently dangerous, harmful, injurious, bio-persistent, environmentally-persistent, toxic,

and bio-accumulative nature of PFAS.

       109.    Defendants failed to exercise ordinary care by acts and/or omissions that

permitted, allowed, and/or otherwise resulted in the contamination of, persistence in, and

accumulation in the blood and/or body of Plaintiffs with one or more PFAS, including all such

acts and/or omissions referenced in this Complaint, resulting in Plaintiffs having one or more

PFAS in their blood.

       110.    Defendants knew, foresaw, anticipated, and/or should have foreseen, anticipated,

and/or known that the design, engineering, manufacture, fabrication, sale, release, training and

response of users, production of informational materials, handling, use, and/or distribution of

AFFF containing PFAS and/or other acts and/or omissions as described in this Complaint could

likely result in the contamination of the blood and/or body of Plaintiffs and its persistence and

accumulation in their blood and/or body.



                                                  30
     2:21-cv-01455-RMG          Date Filed 05/03/21       Entry Number 1      Page 31 of 46




       111.    Despite knowing, anticipating, and/or foreseeing the bio-persistent, bio-

accumulative, toxic, and/or otherwise harmful and/or injurious nature of AFFF containing PFAS,

Defendants, their agents, servants, and/or employees, committed negligent acts and/or omissions

that resulted in the contamination of the blood and/or body of Plaintiffs with one or more PFAS

materials, and the biopersistence and bioaccumulation of such PFAS in their blood and/or body.

       112.    Defendants, through their acts and/or omissions as described in this Complaint,

breached their duty to Plaintiffs.

       113.    It was reasonably foreseeable to Defendants that Plaintiffs would likely suffer the

injuries and harm described in this Complaint by virtue of Defendants’ breach of their duty and

failure to exercise ordinary care, as described herein.

       114.    But for Defendants’ negligent and/ or gross negligent acts and/or omissions,

Plaintiffs would not have been injured or harmed.

       115.    Defendants’ negligent conduct was the direct and proximate cause of the injuries

and harm to Plaintiffs, as described herein.

                                               COUNT II
                                                Battery


       116.    Plaintiffs hereby incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint as if restated in full herein.

       117.    At all relevant times, Defendants possessed knowledge that the AFFF containing

PFAS which they designed, engineered, manufactured, fabricated, sold, handled, released,

trained users on, produced instructional materials for, used, and/or distributed were bio-

persistent, bio- accumulative, toxic, potentially carcinogenic, and/or otherwise harmful/injurious

and that their continued manufacture, use, sale, handling, release, and distribution would result in




                                                  31
     2:21-cv-01455-RMG            Date Filed 05/03/21      Entry Number 1        Page 32 of 46




Plaintiffs having PFAS in their blood, and the biopersistence and bioaccumulation of such PFAS

in their blood.

        118.      However, despite possessing such knowledge, Defendants knowingly,

purposefully, and/or intentionally continued to engage in such acts and/or omissions, including

but not limited to all such acts and/or omissions described in this Complaint, that continued to

result in Plaintiffs accumulating PFAS in their blood and/or body, and such PFAS persisting and

accumulating in their blood and/or body.

        119.      Defendants did not seek or obtain permission or consent from Plaintiffs to put or

allow PFAS materials into their blood and/or body, or to persist in and/or accumulate in their

blood and/or body.

        120.      Entry into, persistence in, and accumulation of such PFAS in Plaintiffs' body

and/or blood without permission or consent is an unlawful and harmful and/or offensive physical

invasion and/or contact with Plaintiffs' persons and unreasonably interferes with Plaintiffs'

rightful use and possession of Plaintiffs' blood and/or body.

        121.      At all relevant times, the PFAS present in the blood of Plaintiffs originated from

Defendants’ acts and/or omissions.

        122.      Defendants continue to knowingly, intentionally, and/or purposefully engage in

acts and/or omissions that result in the unlawful and unconsented-to physical invasion and/or

contact with Plaintiffs that results in persisting and accumulating levels of PFAS in their blood.

        123.      Plaintiffs, and any reasonable person, find the contact at issue harmful and/or

offensive.

        124.      Defendants acted intentionally with the knowledge and/or belief that the contact,

presence and/or invasion of PFAS with, onto and/or into Plaintiffs' blood serum, including its




                                                   32
     2:21-cv-01455-RMG            Date Filed 05/03/21      Entry Number 1        Page 33 of 46




persistence and accumulation in such serum, was substantially certain to result from those very

acts and/or omissions.

           125.   Defendants’ intentional acts and/or omissions resulted directly and/or indirectly in

harmful contact with Plaintiffs' blood and/or body.

           126.   The continued presence, persistence, and accumulation of PFAS in the blood

and/or body of Plaintiffs is offensive, unreasonable, and/or harmful, and thereby constitutes a

battery.

           127.   The presence of PFAS in the blood and/or body of Plaintiffs has altered the

structure and/or function of such blood and/or body parts and resulted in serious risk of

developing cancers and other health issues.

           128.   As a direct and proximate result of the foregoing acts and omissions, Plaintiffs

suffered and continue to suffer physical injury for which Defendants are therefore liable.


                                             COUNT III
                                  Strict Liability: Failure to Warn


           129.   Plaintiffs hereby incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint as if restated in full herein.

           130.   This cause of action is brought pursuant to West Virginia law. The West Virginia

Supreme Court of Appeals has held that the general test for establishing strict liability in tort was

whether the involved product was defective in the sense that it was not reasonably safe for its

intended use. The standard of reasonable safeness was determined not by the particular

manufacturer, but by what a reasonably prudent manufacturer’s standards should have been at

the time the product was made. Morningstar v. Black & Decker Mfg. Co., 162 W. Va. 857. (W.

Va. 1979).



                                                   33
     2:21-cv-01455-RMG         Date Filed 05/03/21      Entry Number 1       Page 34 of 46




       131.    Defendants knew or should have known: (a) exposure to AFFF containing PFAS

was hazardous to the environment and to human health; (b) the manner in which they were

designing, manufacturing, marketing, distributing, and selling AFFF containing PFAS was

hazardous to human health; and (c) the manner in which they were manufacturing, marketing,

distributing, and selling AFFF containing PFAS would result in the contamination of Plaintiffs'

blood and/or body as a result of exposure.

       132.    Defendants had a duty to warn of the hazards associated with AFFF containing

PFAS entering and poisoning the blood and/or body of Plaintiffs because they knew of the

dangerous, hazardous, toxic, and poisonous properties of AFFF containing PFAS. Defendants

failed to provide sufficient warning to purchasers that the use of their AFFF products would

cause PFAS to be released into Plaintiffs and cause the exposure and bioaccumulation of these

toxic and poisonous chemicals in the blood and/or body of Plaintiffs.

       133.    Adequate instructions and warnings on the AFFF containing PFAS could have

reduced or avoided these foreseeable risks of harm and injury to Plaintiffs. If Defendants

provided adequate warnings: (a) Plaintiffs could have and would have taken measures to avoid or

lessen their exposure; and (b) end users and governments could have taken steps to reduce or

prevent the release of PFASs into the blood and/or body of Plaintiffs. Defendants’ failure to warn

was a direct and proximate cause of Plaintiffs' injuries from PFAS that came from the use,

storage, and disposal of AFFF containing PFAS. Crucially, Defendants’ failure to provide

adequate and sufficient warnings for the AFFF containing PFAS they manufactured, designed,

marketed, distributed, and sold renders the AFFF a defective product.

       134.    Defendants were negligent in their failure to provide Plaintiffs with adequate

warnings or instruction that the use of their AFFF products would cause PFAS to be released into




                                                34
     2:21-cv-01455-RMG          Date Filed 05/03/21      Entry Number 1       Page 35 of 46




the blood and/or body of Plaintiffs. As a result of Defendants’ conduct and the resulting

contamination, Plaintiffs have suffered, and continue to suffer, severe personal injuries by

exposure to AFFF containing PFAS.

       135.    Defendants’ negligent failure to warn directly and proximately caused the harm to

and damages suffered by Plaintiffs.


                                           COUNT IV
                                          Design Defect


       136.    Plaintiffs hereby incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint as if restated in full herein.

       137.    Defendants knew or should have known: (a) exposure to AFFF containing PFAS

is hazardous to human health; (b) the manner in which AFFF containing PFAS was designed,

manufactured, marketed, distributed, and sold was hazardous to human health; and (c) the

manner in which AFFF containing PFAS was designed, manufactured, marketed, distributed,

and could and would release PFAS into Plaintiffs and cause the exposure and bioaccumulation of

these toxic and poisonous chemicals in the blood and/or body of Plaintiffs.

       138.    Knowing of the dangerous and hazardous properties of the AFFF containing

PFAS, Defendants could have designed, manufactured, marketed, distributed, and sold

alternative designs or formulations of AFFF that did not contain hazardous, toxic, and poisonous

PFAS. These alternative designs and formulations were already available, practical, and

technologically feasible. The use of these alternative designs would have reduced or prevented

the reasonably foreseeable harm to Plaintiffs caused by the Defendants’ manufacture, marketing,

distribution, and sale of AFFF containing hazardous, toxic, and poisonous PFAS.




                                                35
     2:21-cv-01455-RMG          Date Filed 05/03/21       Entry Number 1        Page 36 of 46




       139.    The AFFF containing PFAS that was designed, manufactured, marketed,

distributed, and sold by the Defendants was so hazardous, toxic, poisonous, and dangerous to

human health that the act of designing, formulating, manufacturing, marketing, distributing, and

selling this AFFF was unreasonably dangerous under the circumstances.

       140.    The AFFF designed, formulated, manufactured, marketed, distributed, and sold by

Defendants was defectively designed and the foreseeable risk of harm could and would have

been reduced or eliminated by the adoption of a reasonable alternative design that was not

unreasonably dangerous. Defendants’ defective design and formulation of AFFF containing

PFAS was a direct and proximate cause of the contamination of the blood and/or body of

Plaintiffs and the persistence and accumulation of PFAS in their blood and/or body.

       141.    Defendants’ defective design and formulation of AFFF containing PFAS caused

the contamination described herein resulting in a personal injuries to Plaintiffs. As a direct result

of the harm and injury caused by Defendants’ defective design and the contamination described

herein, Plaintiffs have been exposed to AFFF containing PFAS and other toxic substances.

       142.    Defendants’ negligent failure to design a reasonably safe product directly and

proximately caused the harm to and damages suffered by Plaintiffs.


                                            COUNT V
                                             Trespass

       143.    Plaintiffs hereby incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint as if restated in full herein.

       144.    This cause of action is brought pursuant to the laws of West Virginia.

       145.    Defendants manufacture and distributed their products to be used at the 167th

Airwing in Martinsburg, West Virginia, with knowledge that large quantities of toxic PFOA and




                                                 36
     2:21-cv-01455-RMG              Date Filed 05/03/21   Entry Number 1       Page 37 of 46




PFOS would contaminate the air, soil, and groundwater, causing contaminations of various

private wells, including Plaintiffs’, in various locations, in varying amounts at various times.

        146.    Defendants owed Plaintiffs a cognizable duty to exercise reasonable care to

ensure that toxic substances being sold to and used at the 167th Airwing were disposed of

reasonably and properly so as not to discharge hazardous or toxic substances, including PFOA,

into the environment.

        147.    At all times relevant to the present cause of action, Defendants, through acts

and/or omissions by Defendants in the handling and/or disposal of material contaminated with

PFOA and other chemicals, resulted in the contamination of the water supply relied upon by

Plaintiffs at all relevant times.

        148.    At the time the above-described, affirmative, voluntary, and intentional acts were

performed by Defendants, Defendants had good reason to know or expect that large quantities of

PFOA would and/or could be introduced into the persons and property of Plaintiffs.

        149.    The above-described affirmative, voluntary, and intentional acts were performed

with the willful intent to cause PFOA and PFOS to be disbursed onto the land.

        150.    Defendants’ negligent, reckless, willful, and/or wanton actions and/or intentional

failures to act caused an unknown quantity of PFOA and PFOS to be released into the drinking

water for the Plaintiffs.

        151.    Defendants’ willful, wanton, and intentional failure to act and/or their affirmative

choices of actions and following courses of actions have caused PFOA and PFOS to enter and

trespass upon the land and realty of the Plaintiffs and cause an injury to their possession and/or

right of possession.




                                                  37
         2:21-cv-01455-RMG         Date Filed 05/03/21     Entry Number 1        Page 38 of 46




          152.   Plaintiffs have not consented and do not consent to the trespass and contamination

alleged herein. Defendants knew or reasonably should have known that the Plaintiffs did not and

do not consent to this trespass.

          153.   These voluntary actions resulted in the immediate and continued trespass, injury

and damage to Plaintiffs, their property and their right of possession of their property.

          154.   Further, Defendants’ action in introducing unknown quantities of PFOA and

PFOS into the groundwater of Berkeley County and, consequently, the persons and property of

Plaintiffs were done with actual malice, and in wanton, willful and/or reckless disregard for

Plaintiffs’ rights, health, and property.

          155.   Additionally, and/or alternatively, Defendants’ decisions to delay and the

resulting delay in taking any affirmative action to eliminate, correct, and/or remedy the PFOA

and PFOS release and contamination after having knowledge and notice of said contamination

were done with actual malice, and in wanton and/or reckless disregard for the rights, health, and

property of Plaintiffs.

          156.   Accordingly, Plaintiffs seek general damages from Defendants, in an amount to

be determined at trial, directly resulting from their injuries in a sufficient amount to compensate

them for the injuries and losses and to restore Plaintiffs to their original position, including but

not limited to the difference between the current value of their property and such value if the

harm had not been done, the cost of repair and restoration, the value of the use of the continuous

trespass, injury to persons which includes but is not limited to pain and suffering and the need for

medical monitoring and direct, consequential, and nominal damages flowing from the trespass

which are the natural and proximate result of Defendants’ conduct in an amount to be proved at

trial.




                                                  38
     2:21-cv-01455-RMG           Date Filed 05/03/21       Entry Number 1        Page 39 of 46




                                            COUNT VI
                                          Private Nuisance

       157.    Plaintiffs hereby incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint as if restated in full herein.

       158.    This cause of action is brought pursuant to West Virginia law.

       159.    Defendants’ reckless, intentional and unreasonable, abnormally dangerous, and/or

negligent acts and omissions, as alleged above, resulted in the discharge of PFCs, including

PFOA and PFOS, into the environment, contaminating the private wells from which Plaintiffs

obtained their drinking water.

       160.    The discharge of PFOA and PFOS into the environment resulted in the

contamination of the Plaintiffs’ groundwater and water supply with hazardous levels of PFOA.

       161.    The contamination of the groundwater and water supply constitutes a substantial

interference with the right of Plaintiffs and their property.

       162.    The inability to use potable drinking water at their residences has caused the

Plaintiffs significant inconvenience and expense.

       163.    By reason of the foregoing, Defendants are liable to Plaintiffs for the damages

that they have suffered as a result of Defendants’ actions, the amount of which will be

determined at trial, plus reasonable attorneys’ fees and costs.

       164.    Accordingly, Plaintiffs seek general damages from Defendants, in an amount to

be determined at trial, directly resulting from their injuries in a sufficient amount to compensate

them for the injuries and losses and to restore Plaintiffs to their original position, including, but

not limited to the difference between the current value of their property and such value if the

harm had not been done, the cost of repair or restoration, the value of the use of the continuous

trespass, injury to persons, including the need for medical monitoring, and direct, consequential,


                                                  39
     2:21-cv-01455-RMG          Date Filed 05/03/21      Entry Number 1        Page 40 of 46




and nominal damages flowing from the nuisance and trespass which are the natural and

proximate result of Defendants’ conduct in an amount to be proved at trial.

                                         COUNT VII
                                       Medical Monitoring

       165.    Plaintiffs hereby incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint as if restated in full herein.

       166.    Medical monitoring is available to Plaintiffs and Class members who have yet to

sustain a present injury as a stand-alone cause of action as the increased risk of developing the

diseases and conditions discussed supra constitute an injury-in-fact and also as an element of

damages associated with Plaintiffs and Class members other claims for those Plaintiffs and Class

members who have sustained a present injury.

       167.    Under West Virginia law, a claim for medical monitoring requires: (1) plaintiff

has been “significantly exposed” “relative to the general population”; (2) to a “proven hazardous

substance”; (3) by reason of “tortious conduct” (not just negligence) by the defendant; (4) which

exposure has created “an increased risk of contracting a serious latent disease”; (5) which

“makes it reasonably necessary for the plaintiff to undergo periodic diagnostic medical

examinations different from what would be prescribed in the absence of the exposure”; and (6)

monitoring “exist[s] that make the early detection of a disease possible.” Bower v. Westinghouse

Electric Co., 522 S.E.2d at 426 (syllabus at 3).

       168.    Defendants knew or should have known that the manner in which they were

manufacturing, marketing, and selling AFFF containing PFC’s would result in the contamination

of the water supplies of fire training academies, like the 167th AW.

       169.    Defendants knew or should have known that exposing humans to PFC-

contaminated water would be hazardous to human health and the environment.


                                                   40
     2:21-cv-01455-RMG          Date Filed 05/03/21       Entry Number 1        Page 41 of 46




         170.   Here, the Plaintiffs have been exposed to PFOA, PFOS, and potentially other

toxic substances at levels greater than normal background levels of PFOS and PFOA, as a direct

and proximate result of their use and/or consumption, inhalation or dermal absorption of PFOS

and/or PFOA from the Defendants’ AFFF products. The West Virginia DEP’s water samples

demonstrate that PFOS and PFOA levels detected in the contaminated water supplies at the

167th AW, above the EPA’s health-safety level of 70 ppt.

         171.   As such, the Plaintiffs Class members are at an increased risk of developing

serious adverse health effects that resulted from the use, storage, and discharge of AFFF at the

167th AW.

         172.   As described more fully above in this Complaint, PFOA and PFOS exposure

leads to the bioaccumulation of PFOA and PFOS in the blood, seriously increasing the risk of

contracting serious adverse and latent diseases, including, but not limited to, kidney and

testicular cancer and related diseases, liver damage, thyroid disease, ulcerative colitis, immune

effects and deficiencies, and/or developmental effects to fetuses during pregnancy or to breastfed

infants, as a result of being exposed to PFOS and/or PFOA emitted from each Defendant's

products. Medical tests currently exist that can determine the level of PFOS and PFOA in the

blood.

         173.   Given that exposure to and bioaccumulation of PFOA and PFOS significantly

increases the risk of contracting a serious medical condition, periodic medical examinations to

detect latent diseases are both reasonable and necessary. A thorough medical monitoring plan,

following common and accepted medical practices, can and should be developed for the

Plaintiffs and the Classes to assist in the early detection and beneficial treatment of the diseases

that can develop as a result of exposure to PFOS and PFOA.




                                                 41
     2:21-cv-01455-RMG          Date Filed 05/03/21       Entry Number 1       Page 42 of 46




       174.    Medical monitoring and testing protocols and procedures exist that make the early

detection of the diseases correlated to the exposure to PFOS and PFOA possible and beneficial.

These may include a comprehensive medical questionnaire completed by the patient; periodic

and comprehensive medical examinations by qualified licensed medical professionals; and

specific testing based on the patient’s history, PFOS and/or PFOA exposure, symptoms or health

consequences, clinical considerations and/or medical examination results. Available laboratory

testing includes but is not limited to testing of biomarker and organ system function.

       175.    For the early detection of the latent diseases alleged herein, the qualified licensed

medical professionals may utilize specific evaluations and/or laboratory testing of biomarker and

organ system function as follows:

           a. Thyroid Function

                  i.    Thyroid stimulating hormone (TSH); and
                 ii.    Free thyroxine (FT4)

           b. Liver function:

                  i.    Albumin;
                 ii.    Aspartate Aminotransferase (AST/SGOT);
                iii.    Alanine Aminotransferase (ALT/SGPT);
                iv.     γ-glutamyltransferase (GGT);
                 v.      Bilirubin; and
                vi.     Alkaline Phosphatase

           c. Uric Acid:

                  i.    Serum

           d. Kidney Cancer:

                  i.    Urinalysis

           e. Lipids:

                  i.    Total Cholesterol;
                 ii.    High-density lipoprotein (HDL);


                                                 42
     2:21-cv-01455-RMG          Date Filed 05/03/21       Entry Number 1        Page 43 of 46




                iii.   Low-densitylipoprotein (LDL); and
                iv.    Total triglycerides

           f. Evaluation for testicular cancer:

                  i.   Scrotal ultrasound followed by radiographic testing, measurement of
                       serum tumor markers;
                 ii.   Radical inguinal orchiectomy; and/or
                iii.   Retroperitoneal lymph node dissection

           g. Evaluation for kidney cancer:

                  i.   Urine culture
                 ii.   Ultrasound of kidneys;
                iii.   Abdominal pelvic CT scan; and/or
                iv.    Cystoscopy

           h. Reproductive/infertility issues:

                  i.   Evaluation by a fertility specialist if, after 12 months, a couple has failed
                       to conceive

           i. Gestational hypertension:

                  i.Screening for evidence of gestational hypertension and pre- eclampsia for
                    women in their second and third trimesters of pregnancy
           j. Androgen dysregulation:

                  i.   Evaluations to assess androgen levels

           k. Indication of ulcerative colitis:

                  i.   Evaluation of erythrocyte sedimentation rate;
                 ii.   Evaluation of serum C-reactive protein; and/or
                iii.   Colonoscopic evaluation



       176.    Using the data collected from comprehensive medical questionnaires completed

by the patients, periodic and comprehensive medical examinations, laboratory testing and results,

and other specialized evaluations, as alleged herein, qualified licensed medical professionals may




                                                  43
     2:21-cv-01455-RMG          Date Filed 05/03/21       Entry Number 1       Page 44 of 46




predict, detect, and treat these diseases early, thus benefiting the Plaintiffs and Class Members

and reducing the likelihood of their premature morbidity, disability, or mortality.

       177.    Accordingly, Plaintiffs and the Classes seek damages from the Defendants,

including an order requiring them to fund a medical monitoring program to be created,

supervised and implemented by the court.


                                           COUNT VIII

                                        Punitive Damages

       178.    Plaintiffs hereby incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint as if restated in full herein.

       179.    Upon information and belief, Defendants engaged in willful, wanton, malicious,

and or/reckless conduct that was done without regard to the consequences or the safety of

Plaintiffs and caused the foregoing injuries upon Plaintiffs, disregarding their protected rights.

       180.    Defendants’ willful, wanton, malicious, and/or reckless conduct includes but is

not limited to Defendants’ failure to take all reasonable measures to ensure Plaintiffs were not

exposed to PFAS which Defendants knew were linked to serious medical conditions.

       181.    Defendants have caused significant harm to Plaintiffs and have demonstrated a

conscious and outrageous disregard for their safety with implied malice, warranting the

imposition of punitive damages.


                                  DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a trial by jury as to all issues.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request the Court enter judgment against the Defendants on

each of the above-referenced claims as follows:


                                                 44
2:21-cv-01455-RMG          Date Filed 05/03/21     Entry Number 1         Page 45 of 46




 (a) Finding Defendants jointly and severally liable for past, present and future damages

 suffered by Plaintiffs;

 (b) Awarding compensatory damages in excess of the jurisdictional amount, including,

 but not limited to pain, suffering, emotional distress, loss of enjoyment of life, and other

 non-economic damages in an amount to be determined at trial of this action;

 (c) Awarding economic damages in the form of medical expenses, out of pocket

 expenses, lost earnings and other economic damages in an amount to be determined at

 trial of this action;

 (d) Punitive and/or exemplary damages for the wanton, willful, fraudulent, reckless acts

 of the Defendants who demonstrated a complete disregard and reckless indifference for

 the safety and welfare of the general public and to the Plaintiffs in an amount sufficient to

 punish Defendants and deter future similar conduct; an order finding Defendants liable

 for conspiracy in the manner described herein;

 (e) Medical Monitoring;

 (f) Prejudgment interest;

 (g) Post judgment interest;

 (h) Awarding Plaintiffs reasonable attorneys’ fees when applicable;

 (i) Awarding Plaintiffs the costs of these proceedings; and

 (j) Such other and further relief as this Court deems just and proper.


                           DEMAND FOR JURY TRIAL


 Plaintiffs hereby demand trial by jury as to all issues.


 Date: May 3, 2021



                                           45
    2:21-cv-01455-RMG      Date Filed 05/03/21   Entry Number 1   Page 46 of 46




/s/ Stephen G. Skinner
Stephen G. Skinner (WVSB No. 6725)
SKINNER LAW FIRM
PO BOX 487
Charles Town, WV 25414
304-725-7029
sskinner@skinnerfirm.com
pellegrin@skinnerfirm.com

/s/ Anthony J. Majestro
Anthony J. Majestro (WVSB No 5165)
POWELL & MAJESTRO, PLLC
405 Capital Street, Suite P-1200
Charleston, WV 25301
(304) 346-2889
amajestro@powellmajestro.com




                                         46
